DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-20 in the reply filed on 18 February 2020 is acknowledged. Claims 21-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Objections
Claim 10 is objected to because of the following informalities:  The limitation "arranged: on" must be changed to "arranged on".  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 6 recites "voltage control means," which is interpreted under 35 U.S.C. 112(f). The specification teaches that "Such control means may notably include electrical circuit elements 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor  regards as the invention.
Claim 1 recites the limitation "a microchannel, defining a flow path for a liquid." Claim 2 recites the limitation "wherein the flow path is defined by walls [plural] of the microchannel, which include a bottom wall and lateral walls." According, because claim 2 recites that the flow path is defined in three dimensions, claim 2 requires that the flow path is three-dimensional, while claim 1 permits the flow path to be two-dimensional. Claim 1 recites the limitation "an electrode extending across the flow path." The specification does not provide a special definition for "extending across." One of ordinary skill would interpret "extending" as referring to positioning along a certain course or in a certain direction and "across" as meaning "from one side to the other." The meaning of extending from one point to another in two dimensions is clear. Figs. 2C, 2D, and 9A-9D illustrate that electrode 21 is positioned along (adjacent to) the bottom of the microchannel and across the bottom of the microchannel (from lateral wall 27 to lateral wall 28). Accordingly, claim 1 is definite. However, the meaning of extending from one point to another in three dimensions is unclear. The figures do not clearly illustrate whether electrode extends across at least one other wall of the microchannel, such as lateral wall 27 and lateral wall 28. Regarding claim 2, the meaning of "an electrode extending across the flow path" is unclear in view of the specification for the claimed flow path that is "defined by walls [plural] of the microchannel, which include a bottom wall and lateral walls." For example, it is unclear whether an electrode that is adjacent to, but entirely under the lowermost boundary of a three-dimensional flow path could satisfy claim 2.
of the trench.
Claim 3 recites the limitation "whereby the opening has a convex profile." It is unclear what is meant by a profile of an opening. A profile is an outline of an object, but an opening is not an object. An opening is an aperture, a gap, or a hole, i.e., an opening is the absence of an object.
Claim 3 recites the limitation "whereby the opening has a convex profile across the bottom wall of the microchannel." It is unclear what is meant by a profile across a wall. A profile is an outline of an object, especially in a side view. Specifically, a profile is formed on a vertical plane passed through the object at right angles to one of its principal horizontal dimensions. What perspective/view/orientation is meant by a "profile across the bottom wall of the microchannel"? A wall can have a vertical plane pass through it at any angle. However, the figures do not illustrate any profile of a convex shape when looking across the bottom wall of the microchannel. One of ordinary skill in the art would not interpret the perspective of Figs. 2B and 2C as being a profile across the bottom wall. The convex shape in Figs. 2B and 2C is a top-down view, not a side view. Moreover, the convex shape in Figs. 2B and 2C is not an outline formed on a vertical plane passed through the object at right angles to one of its principal horizontal dimensions. Claims 4 and 5 are indefinite for analogous reasons.
Claim 3 recites the limitation "said profile forming acute external angles with the lateral walls of the microchannel." The meaning of this limitation is completely unclear. How can a profile form angles with a wall?
Claims 3 and 8 recite the limitation "in a plane subtended by the bottom wall." The meaning of this limitation is completely unclear. Subtended means "To be opposite to and delimit." How can a plane be subtended? By definition, a geometric plane extends infinitely in two dimensions. Claim 5 is indefinite for analogous reasons.
Claim 6 recites the limitation "the electrode coats said longitudinal edges at a level of said external angles." The meaning of this limitation is completely unclear. An angle is not "at" a (vertical) level.

Claim 10 recites the limitation "wherein the device further comprises an array of microstructures arranged…on the flow path so as for the array to be contiguous with said electrode." It is unclear what is meant by microstructures arranged on a flow path, which is the empty space through which liquid can flow. Moreover, as noted above, the flow path of claim 2 is three-dimensional, and so it is unclear how the array can be contiguous with said electrode.
Claim 12 recites the limitations "the bottom wall of the trench" and "the opposite walls of the trench."  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "The microfluidic device according to claim 2, wherein the microfluidic device further comprises: an electrically conductive substrate, the latter configured…" The use of the term "latter" is unclear. 
Claim 14 recites the limitation "The microfluidic device according to claim 2, wherein the microfluidic device further comprises: an electrically conductive substrate,…configured, in the device, as said electrode…" If the electrically conductive substrate is configured as said electrode, it is unclear how the microfluidic device according to claim 2 can further comprise it, given that the scope of claim 2 already includes the electrode.
Claim 14 recites the limitation "The microfluidic device according to claim 2, wherein the microfluidic device further comprises: … a layer of dielectric material that partly covers the substrate, so as to a form the bottom wall of the microchannel" If the layer of dielectric material forms the bottom wall of the microchannel, it is unclear how the microfluidic device according to claim 2 can further comprise it, given that the scope of claim 2 already includes the microchannel.
Claim 16 recites the limitation "wherein the microchannel further comprises a cover extending opposite to said bottom wall, with respect to said lateral walls." The meaning of "with respect to said lateral walls" is completely unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, 8, 9, 11-13, 15, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita ("Integration of EWOD pumping device in deep microfluidic channels using a three-dimensional shadowmask," 2012 IEEE 25th International Conference on Micro Electro Mechanical Systems).

    PNG
    media_image1.png
    235
    433
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    279
    479
    media_image2.png
    Greyscale



a microchannel (deep channel), defining a flow path for a liquid (droplet); 
a liquid-pinning trench (bottom and vertical walls of deep trench), arranged so as to form an opening (top of deep channel) that extends across the flow path (arrows, Fig. 2), wherein a depth of the trench (vertical) extends transversally to a flow direction (horizontal) imposed to the liquid by the microchannel, in operation; and 
an electrode (3-D electrode) extending across the flow path so as to at least partly overlap the trench.
Regarding claim 2, Morishita discloses that the flow path is defined by walls of the microchannel, which include a bottom wall and lateral walls, the latter arranged on each side of and contiguous with the bottom wall (Figs. 1, 2, 7). Regarding the indefinite limitation that "the opening of the trench extends across the bottom wall of the microchannel," if "extends across the bottom wall of the microchannel" is broadly interpreted as not requiring proximity or being adjacent to the bottom wall of the microchannel, then the opening at the top of the deep channel of Morishita is an opening of the trench and extends across (and above) the bottom of the deep channel.
Regarding claims 8 and 9, Morishita discloses that the trench has a constant depth, which is 230μm-deep (page 1046), the depth measured perpendicularly to a plane of the bottom wall of the microchannel).
Regarding claims 11, 12, and 15, Morishita discloses that the opening of the trench is defined by two longitudinal edges and the electrode coats, at least partly, one or more walls of the trench and/or one or each of said longitudinal edges, and the electrode is patterned as a metal strip extending across the flow path, so as to coat, at least partly, the bottom wall of the trench and one or each of the opposite walls of the trench, the trench comprises a bottom wall and opposite sidewalls that are contiguous with and on each side of the bottom wall of the trench, and one or each of the opposite sidewalls are coated with a hydrophobic material layer. (Figs. 1, 2, 7).
Regarding claim 13, Morishita discloses that wherein the microfluidic device further comprises: a substrate, the electrode formed as a layer on top of the substrate; and a layer of dielectric material that partly covers the substrate, so as to form the bottom wall of the 
Regarding claims 18-20, Morishita discloses that said electrode is a first electrode and the device further comprises a second electrode, the latter electrically insulated from the first electrode and configured so as to be contacted by a liquid introduced in the microchannel, in operation, wherein the device further comprises voltage control means connected to the first and second electrodes and configured to apply a direct current voltage between the first and second electrodes, wherein the device comprises: a set of liquid-pinning trenches, each arranged so as to form a respective opening that extends across the flow path and having a respective depth that extends transversally to a flow direction imposed to the liquid by said microchannel, in operation; and a corresponding set of first electrode contacts, each extending so as to at least partly overlap a respective one of the trenches, wherein the first electrode contacts are connected, so as to form a single, common electrode (Figs. 4-6, 8; Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita.
Morishita does not explicitly disclose a cover extending opposite to said bottom wall, with respect to said lateral walls, and the cover comprises an aperture suited for introducing liquid in the microchannel in the disclosed embodiments. The examiner takes official notice that such covers are conventional. For the benefit of protecting samples from contamination, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Morishita with the claimed cover.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of copending Application No. 16/281131 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. 
The copending claims are narrower than the instant claims by reciting the limitations of copending claim 1. The co-ending claims do not include the limitation that "a depth of the trench extends transversally to a flow direction imposed to the liquid by the microchannel, in operation" (instant claim 1). However, it would have been obvious to one of ordinary skill in the art at the time of filing that for a liquid-pinning trench arranged so as to form an opening that extends across the flow path, a depth of the trench extends transversally to a flow direction imposed to the liquid by the microchannel, in operation. Choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
Regarding instant claim 18, copending claim 1 recites a plurality of valves arranged in respective channels, and therefore a respective electrode (claim 10) for each valve. It would have been obvious to one of ordinary skill in the art at the time of filing that the electrodes of the different valves are electrically insulated from one another for the benefit of independent actuation.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Examiner's Comment on the Prior Art
Allowable subject matter has not been indicated for those claims rejected only under 35 USC 112(b) because of the substantial nature of the rejections under 35 USC 112(b). Other than Morishita, the closest prior art is Jansson (US 2015/0204817), who discloses chip control of fluids using electrodes. Jansson teaches that the electrodes are used as a flow gate/stop ([0050]), and that pinning effects from a grove provide a flow gate or stop in the channel ([0057]). Jansson teaches that the electrodes may be provided with a structured surface such as a trench ([0079]). The prior art of Azpiroz (US 2018/0272348) is made of record as disclosing a microfluidic device with a channel having curved electrodes (Fig. 9). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043.  The examiner can normally be reached on M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE ADAMS/Examiner, Art Unit 1797                                                                                                                                                                                                        
/Christopher Adam Hixson/Primary Examiner, Art Unit 1797